Exhibit 10.1

 

6 November 2007

 

Mr JJ Haley
President and Chief Executive Officer
Watson Wyatt Worldwide, Inc
901 N. Glebe Road
Arlington, VA 22203

 

Dear John

 

Contingent Stock

 

In accordance with Schedule 7 to the Business Transfer Agreement (“BTA”), we
hereby
confirm that we agree the Purchaser’s determination of the 2007 Net Revenue and
the
2007 Aggregate Staff Costs.  Since it falls 40 Business Days after the date on
which a
statement of the aforementioned amounts was delivered to Ringley House LLP,
today,
November 6, 2007, becomes the Final Determination Date for the purposes of the
BTA.

 

According to Clause 4.4 of the BTA, Watson Wyatt Worldwide, Inc is required to
issue
the Contingent Stock within 10 Business Days of today’s date - that is, by
Tuesday
November 20, 2007. However, we have requested that the issue of the Contingent
Stock
be deferred until on or after 14 April 2008, and accordingly we agree that this
provision
of the BTA should be waived and replaced by a requirement to issue the
Contingent
Stock not later than 30 April 2008.

 

We confirm that former Main Partners are aware that they will not be entitled to
dividends on the Contingent Stock until it is issued, and that this will apply
regardless of
the dividend policy of Watson Wyatt Worldwide, Inc.

 

For and on behalf of Ringley House LLP,

 

/s/Nick Drumbeck

 

/s/ Ian Skinner

 

 

 

Nick Dumbreck

 

Ian Skinner

Designated Member

 

Designated Member

 

 

 

Ringley House LLP
Watson House, London Road, Reigate, Surrey RH2 9PQ, UK\+44(0)1737 241144
Telephone\+44 (0)1737 241496 Fax

 

Ringley House LLP is a limited liability partnership registered in England and
Wales
Registration number: OC 301975, Registered address: Watson House, London Road,
Reigate, Surrey RH2 9PQ.

 

--------------------------------------------------------------------------------